Case 1:20-cv-22326-KMM Document 31 Entered on FLSD Docket 12/29/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-CV-22326-MOORE/LOUIS


  JULIO RAMIREZ,

         Plaintiff,

  v.

  SCOTTSDALE INSURANCE
  COMPANY,

        Defendant.
  __________________________________/

                                                ORDER

         THIS CAUSE came before the Court on Counsel’s Motion to Withdraw as Counsel for

  Plaintiff (ECF No. 29). This Motion was referred to the undersigned United States Magistrate

  Judge by the Honorable Chief Judge, K. Michael Moore (ECF No. 30). Upon consideration of the

  briefing and the record, and being otherwise fully advised in the premises, the Motion is DENIED.

         Florida Bar Rule 4-1.16 allows an attorney to withdraw from representing a client in certain

  circumstances, including where “withdrawal can be accomplished without material adverse effect

  on the interests of the client . . . or other good cause for withdrawal exists.” R. Regulating Fla. Bar

  4-1.16(b). However, the United States District Court for the Southern District of Florida Local

  Rule 11.1(D)(3) makes clear that “[n]o attorney shall withdraw the attorney’s appearance in any

  action or proceeding except by leave of court after notice served on the attorney’s client and

  opposing counsel.” Moreover, Rule 4-1.16(c) of the Rules Regulating the Florida Bar provides

  that “[w]hen ordered to do so by a tribunal, a lawyer shall continue representation notwithstanding

  good cause for terminating the representation.” See Prudential Ins. Co. of America v. Anodyne,


                                                    1
Case 1:20-cv-22326-KMM Document 31 Entered on FLSD Docket 12/29/2020 Page 2 of 2




  Inc., 365 F. Supp.2d 1232, 1238 (S.D. Fla. 2005) (concluding that trial court had the authority to

  deny motion to withdraw and require attorney's continued representation under Rule 4-1.16(c)).

         Here, Plaintiff’s counsel has failed to show that good cause exists for withdrawing as

  counsel; the Motion merely states “irreconcilable differences have arisen.” Nor has Plaintiff’s

  counsel shown that his client would not be prejudiced by his withdrawal. The Motion was filed

  within ten days of the deadline to complete discovery, and mediation is set for the following week.

  The Motion is thus DENIED.

         DONE and ORDERED in Chambers in Miami, Florida, this 29th day of December, 2020.




                                                       HON. LAUREN LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
